Title: To James Madison from James Monroe, 27 April 1816
From: Monroe, James
To: Madison, James


                    
                        
                            Department of State
                            April 27. 1816.
                        
                    
                    The Secretary of State, to whom was referred the Resolution of the House of Representatives, requesting the President to cause to be laid before the House, a statement of the number of Impressed American Seamen confined in Dartmoor Prison, the number surrendered, given up, or taken from on board British Vessels, Captured during the late war; together with their places of residence respectfully; has the honor to submit to the President, in the papers marked A B & C, all the information which he has, as yet, been able to obtain relative to the object stated in the resolution.
                    The paper A contains a list of such impressed seamen as were transferred from British Ships of War to Dartmoor and other prisons in England.
                    B contains the names of those who were transferred in like manner to Prisons in the West Indies and NovaScotia.
                    C, the names of those who were discharged in England from British Ships of War since the peace.
                    
                        
                            Jas. Monroe
                        
                    
                